I would like to begin by 
congratulating His Excellency Mr. Sam Kutesa, 
former Minister for Foreign Affairs of Uganda, on his 
election to the presidency of the General Assembly at 
its sixty-ninth session. I would also like to take this 
opportunity to thank His Excellency Mr. John Ashe 
for his leadership of the Assembly at its sixty-eighth 
session, and to salute Secretary-General Ban Ki-moon 
for his continued efforts to promote peace, security and 
development throughout the world.

Dominica is among six small independent States in 
the Caribbean that, together with three non-independent 
small island territories, constitute the Organization of 
Eastern Caribbean States (OECS). The OECS States are 
not simply small island developing States (SIDS), they 
are very small island developing States, and therefore 
among the most vulnerable members of the United 
Nations family. Twenty years after the adoption of the 
Barbados Programme of Action for the Sustainable 
Development of Small Island Developing States, and 
10 years after the approval of the Mauritius Strategy 
for Implementation, most of the commitments made 
to promote sustainable development in SIDS have yet 
to be delivered. However, we remain hopeful that the 
recently concluded third United Nations Conference on 
Small Island Developing States, held in Apia, Samoa, 
will have been a watershed moment for SIDS. We 
expect the draft outcome document of the Conference 
(A/CONF. 223/3) to create a new basis on which to 
address the implementation gaps that continue to 
stymie any movement towards sustainable development 
in SIDS.

I wish to take this opportunity to congratulate the 
Government and people of Samoa on hosting a major 
international conference. Their tenacity, determination 
and commitment are a demonstration of what can be 
achieved by SIDS, despite the many challenges they face. 
One major outcome of the Samoa Conference was the 
historic establishment of an all-SIDS — that is, SIDS-
SIDS — initiative aimed at creating an international 
organization to serve as a platform for the development 
of sustainable energy in SIDS, known as SIDS DOCK. 
On 1 September, a treaty formally establishing SIDS 
DOCK as an international organization was opened for 
signature. Twenty of the 30 members of the Alliance 
of Small Island States have signed on to the treaty. As 
Chair of the SIDS DOCK Steering Committee, the 
Government of Dominica wishes to thank the host 
country, Samoa, the other Member States that are 
signatories to the treaty, our partners — Denmark, 
Japan, the United Nations Development Programme, the 
World Bank, the United Nations Industrial Development 
Organization, the Clinton Foundation, the secretariat 
of the Pacific Regional Environmental Programme, the 
Caribbean Community Climate Change Centre — and 
the SIDS DOCK secretariat and all the volunteers for 
making that historic event possible.

Unfortunately, the Millennium Development Goals 
(MDGs) and the post-2015 agenda have not progressed 
at a pace that those of us in the SIDS group would have 
liked. Almost 15 years since the Millennium Declaration 
was adopted (resolution 55/2), only a few countries 
in the developing world have registered tangible 
gains. The majority continue to wait for the promised 
improvements in their living conditions. Nonetheless, 
Dominica has been able to meet most of the MDGs, 
notably in reducing poverty, improving access to 
education, ensuring environmental sustainability and 
building strong bilateral and multilateral partnerships. 
Our progress in poverty reduction has been noted by 
the Caribbean Development Bank, which stated in its 
2009 report on Dominica that

“the level of poverty in Dominica has fallen from 
39 per cent in 2003 to 28.8 per cent in 2009. 
Absolute poverty, as measured by the indigence 
rate, has also declined from 10 per cent in 2003 to 
3.1 per cent in 2009.”
Our achievements in education have also surpassed 
the targets set by the MDGs. Recognizing the 
importance of education to our development agenda, 
Dominica continues to make major investments in 
improving access to quality education for our people. 
To date, we can boast of universal access to education 
at the early childhood, primary and secondary levels, 
and access to post-secondary education is available to 
all secondary-school graduates.

Dominica has always been guided by the principle 
of the sustainable use of its natural resources and 
the protection of its physical environment. For those 
reasons, Dominica has been called the “Nature Island 
of the Caribbean”. We therefore have much that we can 
share with the United Nations family on the subject of 
the sustainable use of natural resources. In our efforts 
to protect and ensure environmental sustainability 
and to rid our country of its reliance on fossil fuels for 
generating electricity, the Government of Dominica has 
invested, and continues to invest, in renewable energy. 

Today about 20 per cent of the island’s electricity needs 
are met from “clean” hydropower.

Additionally, however, the Government has been 
pursuing the development of the country’s geothermal 
resources. To date, the Government has invested 
over $20 million in geothermal development. The 
first production and reinjection wells have been 
completed, and the results of the flow tests indicate 
that the geothermal reservoir has a capacity to generate 
sufficient electricity for domestic consumption and 
for export to the neighbouring French territories of 
Martinique and Guadeloupe. The first plant for purely 
domestic consumption is expected to be commissioned 
in 2016.

Dominica’s development achievements in general, 
and the attainment of the MDGs in particular, have 
been realized through the strong, visionary and 
compassionate leadership of Prime Minister Roosevelt 
Skerrit and his Cabinet, complemented by our hard-
working citizens and the kind cooperation of our 
development partners. Our partnerships with the 
European Union, the United States of America, Japan 
and other developed countries have all contributed 
significantly to the progress we have been able to make 
thus far. The recent approval by the World Bank of the 
Pilot Programme for Climate Resilience, which will 
undertake a number of infrastructure projects designed 
to transform Dominica into a climate-resilient and low-
carbon developing country and is expected, among other 
benefits, to positively impact agricultural productivity 
and food security in our rural communities.

South-South cooperation with partners from 
developing countries, notably the People’s Republic of 
China, Cuba, Morocco and Venezuela, and from the 
Bolivarian Alliance for the Peoples of Our America, has 
been able to complement the decreasing assistance from 
traditional partners. We embrace all our development 
partners and look forward to the deepening and 
strengthening of our partnerships for the benefits of all 
our people.

In spite of those achievements, we are a long 
way from where we aspire to be. The spectre of the 
deadly Ebola disease and the scourges of HIV/AIDS 
and non-communicable diseases has the potential 
to significantly impact our people and threaten the 
gains made so far by small island developing States. 
Therefore, that myriad of challenges calls for collective 
global action to protect the gains that small island 
States like Dominica have been able to achieve over the 
past two decades and to lay a path for development that 
is sustainable and people-focused.

Additionally, the impact of climate change remains 
an existential threat to the people throughout the world 
who call small island States their homes. The location, 
level of development and vulnerability of our islands 
make them very susceptible to the impact of climate 
change. Very often, we refer to climate change and its 
effects as a phenomenon that is to impact our global 
community at some future date. The unfortunate 
reality is that SIDS have already been suffering from 
the impact of climate change. The increasing severity 
of storms and hurricanes is becoming more prevalent, 
and with every strike the extreme weather claims lives 
and threatens our development efforts. According to a 
2008 publication by the United States National Oceanic 
and Atmospheric Administration, the Caribbean has 
the second-greatest risk of hurricanes in the world. 
The report also highlights the increased frequency of 
tropical cyclones in our region.

The islands of the Caribbean are also prone to 
earthquakes, volcanic eruptions, droughts, torrential 
rains with accompanying landslides and flash 
flooding. We in the Caribbean have therefore been on 
the receiving end of the impact of climate change for 
decades. A case in point is the impact of Hurricane 
Ivan, a category-3 system that devastated the island of 
Grenada on 7 September 2004. Hurricane Ivan exposed 
the vulnerability that is inherent in SIDS. Twenty-
eight lives were lost and 18,000 people were left 
without shelter, food or belongings. A post-Ivan study 
conducted by the Organization of Eastern Caribbean 
States reported that:

“The macro-economic assessment of the damages 
caused by Hurricane Ivan, which wreaked havoc 
on Grenada, inflicted damages totalling $1 billion, 
more than twice the value of that country’s GDP”.
In more recent times, on 24 December 2013, a time 
outside the traditional hurricane season, the Caribbean 
islands of Dominica, Saint Lucia, and Saint Vincent 
and the Grenadines were severely affected by a trough 
system that brought with it heavy rains and high 
winds. That slow-moving weather system left behind 
approximately $128 million worth of direct damage. 
Within less than 12 hours, each of those countries 
suffered significant loss: Dominica — $17 million, or 
3.4 per cent of gross domestic product (GDP); Saint 

Lucia — $19 million, or 1.4 per cent of GDP; and Saint 
Vincent and the Grenadines — $93 million, or 12.8 per 
cent. The indirect impacts, which include the loss of 
agricultural production and interruptions in other 
economic activities, such as tourism, would increase 
the overall effect significantly. The most devastating 
hurricane to hit Dominica in living memory was 
Hurricane David, on 29 August 1979, a category-5 
hurricane that left the island devastated as if by war, 
resulting in 43 deaths and with all public utilities, 
infrastructure, 60 per cent of homes, roads and sea 
defences totally destroyed.

Such natural disasters affect the daily lives of our 
people and significantly retard our efforts to bring 
about social and economic development. We therefore 
call on all States Members of the United Nations to 
take immediate actions to approve a legally binding 
agreement to reduce the impact of climate change. The 
climate change agenda must be an integral part of the 
post-2015 agenda.

The creation of wealth and the generation of 
economic growth are essential for the eradication of 
poverty and the improvement of the quality of life of our 
people. However, economic growth and development 
should be inclusive and sustainable. The creation of 
jobs and the delivery of social services should touch 
the lives of all our people, especially the indigenous 
people, the elderly, the disadvantaged, the disabled, the 
vulnerable, and those people who are excluded from 
mainstream society. The development of agriculture, 
tourism, the energy sector and industry should therefore 
be inclusive and sustainable.

Dominica therefore joins the rest of the Caribbean 
Community in calling for development partners to 
conduct their macroeconomic and trade policies in a 
way that facilitates opportunities for SIDS to promote 
economic growth, shrink existing income gaps, reduce 
the levels of poverty and achieve their development 
aspirations. Those policies should include, but not be 
limited to, a change in the criteria for the graduation 
of SIDS from preferential access to multilateral 
concessionary financing. The new criteria must take 
into account the inherent vulnerabilities of SIDS 
and the need for building resilience to the impact of 
climate change and the vagaries of the global financial, 
economic and trading systems. Therefore, any measure 
that inhibits any State Member of the United Nations 
family from becoming fully integrated into the global 
financial and trading system should be removed.

In that vein, the economic embargo against our 
brothers and sisters in Cuba continues to be of concern 
to us in the Caribbean. That unilateral action by the 
United States of America against our sister Caribbean 
island, whatever the excuses might have been 55 years 
ago, cannot be justified today, nor can the suffering 
of our brothers and sisters in the Republic of Cuba, 
as a result of their exclusion for 55 years from the 
world banking and trading system, be defended. It is 
well established that, whatever the objectives were 55 
years ago, they are not likely to be achieved through 
the continuation of the embargo. The Government of 
Dominica therefore calls on the United States to heed 
the call of the General Assembly to lift the embargo 
against Cuba and to support the full integration of the 
Cuban people into the global financial and trading 
systems.

The embargo notwithstanding, the Cuban people 
continue to make a tremendous contribution to human 
development across the globe. For decades, Cuba has 
been training doctors, nurses, engineers and other 
professionals, deploying them to provide technical 
assistance to developing countries as part of its South-
South cooperation. Cuba also offers professional 
training in various disciplines to thousands of students 
from all over the developing world.

Cuba continues to add its voice in the fight against 
terrorism and drug trafficking in the Caribbean and the 
rest of the world. It is for that reason that Dominica 
fails to comprehend the continued listing of Cuba as 
a State sponsor of terrorism. We therefore call for the 
removal of Cuba from the list of countries that sponsor 
terrorism. Our efforts in the region should be focused 
instead on combating the real threats to global peace 
and security.

Similarly, the events unfolding in Ukraine are 
a proxy tug-of-war between the European Union and 
the United States, on the one hand, and the Russian 
Federation, on the other. The Ukrainian people are the 
victims of the contest, which is a throwback to the Cold 
War.

The United Kingdom, when confronted with the 
question of Irish nationalism in 1918, resolved the 
matter through the ballot box with a county-by-county 
referendum on the future of Ireland. Most counties opted 
for independence, but five counties opted for continued 
union with the United Kingdom. Three years later, 
the island was partitioned into the Republic of Ireland 

and Northern Ireland, the latter remaining part of the 
United Kingdom. The United Kingdom currently faces 
the question of Scottish independence. Once again, 
only last week on 18 September, the United Kingdom 
resorted to the ballot box to decide the matter. While the 
supporters of the campaign in favour of independence 
will be disappointed by the results, the real victors are 
not the supporters of the campaign for continued union 
with the United Kingdom but democracy itself.

With that experience, the United Kingdom is 
uniquely placed to counsel the European Union, the 
United States, Kyiv and Moscow about how to grant 
the people of Ukraine the same opportunity to decide 
their destiny for themselves, according to their regional 
preferences and without coercion either from the East 
or from the West. Such an approach would end the 
paralysis in the Security Council, thereby creating a 
real partnership among the United States, the Russian 
Federation and China and enabling the United Nations 
to fulfil its mandate to assist in conflict resolution, 
combat the greatest threats facing the world today, 
namely, armed conflict and terrorism, and create a 
more peaceful international community.

In conclusion, I wish to reiterate to the General 
Assembly that the impact of climate change is a 
major threat to the development efforts and to the 
very existence of small island developing States. The 
incidence of severe weather conditions, including 
coastal erosion and sea-level rise, continues to impact 
island States in the worst ways possible. Our ability 
to survive depends not only on the individual and 
collective actions taken by SIDS, but also on the actions 
of the rest of the international community.

A legally binding outcome to the climate change 
negotiations is a critical component in a series of 
actions to be taken by Member States. That should be 
buttressed by a post-2015 agenda that includes poverty 
eradication, increased access to education and training, 
health care, potable water and sanitation, and promotes 
sustainable and inclusive economic development.

The outcomes of the third United Nations 
Conference on SIDS in Samoa should serve as a blueprint 
for the growth and development of SIDS. That should 
include the restructuring of the international financial 
and trading architecture so that the vulnerabilities and 
special circumstances of SIDS are taken into account. 
That new configuration will allow for the development 
of SIDS through sustainable agriculture, tourism 
and inclusive industrial development. However, such 
efforts must be propelled by sustainable energy that 
maximizes the use of renewable SIDS-appropriate 
energy resources in the most energy efficient manner.

Finally, I wish all participants in this sixty-ninth 
session every success in their deliberations.
